Title: From James Madison to Virgil Maxcy, 20 November 1822
From: Madison, James
To: Maxcy, Virgil


                
                    Montpellier Novr. 20. 1822
                
                J. Madison presents his respects to Mr. Maxcy, with thanks for his pamphlet in defence of the Maryland Resolutions proposing grants of public land for the purposes of Education to the States which have not received them. Of the publication less can not be said than that it has taken a very able & interesting view of the question.
            